DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s preliminary amendment filed 1/29/2021 is acknowledged.  Claims 1, 5 and 19 have been amended.   Claims 16-18 have been cancelled.  Claims 1-15, 19-23 are pending.  Claims 19-20 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-15 and 21-23 are addressed in this Office action.   All of the arguments have been thoroughly reviewed and considered.
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.   
This action is made Final.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Previous Rejections
The objection to the drawings is withdrawn in view of Applicant’s submission of corrected drawings filed 1/29/2021.  The claim rejection under 35 USC 112(b) second paragraph directed to the claims 1 and 5 is withdrawn in view of Applicant amendment of the claims.   The claim rejection under 35 USC 102 (a)(1) and alternatively under 103(a)(2) directed to the claims 1-8 as being anticipated by Lebedev et al is withdrawn in view of Applicant’s amendment of the claims.  The rejection under 35 USC 102(a)(1) and alternatively 102(a)(2) directed to the claims 1-10 as being anticipated by Spier et al is withdrawn in view of Applicant’s amendment of the claims.   The claims rejection under 
 
New Ground(s) of Rejections
THE NEW GROUND(S) OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENTS OF THE CLAIMS:
Claim Interpretation
3.	Applicant has amended the claim 1 to comprise “wherein when the blocked primer comprises an enzymatically labile blocking moiety, unblocking the blocked primer comprises adding an enzyme to enzymatically remove the enzymatically labile blocking moiety”.   
MPEP 2111.04 states Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.

 The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met

	In this case, the “wherein” clause as recited herein appears to be an ‘optional’ feature of the method because the limitation “when” in the context of the claim scope does not expressly limit the method but appears to be a contingent limitation (alternative/optional feature).  Therefore, given the broadest reasonable interpretation, for the purpose of application of prior art, the “wherein” clause is deemed to be optional and does not provide any patentable weight.

Claim Rejections - 35 USC § 102
4.	The following are new grounds of rejections necessitated by Applicant's amendments.   Although the claims were previously rejected as being anticipated and/or unpatentable over the same reference(s), Applicant's amendments have necessitated the inclusion of new grounds of rejections in this Office action.  It is noted that, to the extent that they apply to the present rejection; Applicant's arguments are addressed following the rejection.

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-8 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively under 35 USC 102(a)(2) as being anticipated by Lebedev et al (US 20100003724, January 2010, effective filing date May 27, 2008).   
	Regarding claim 1, Lebedev discloses a method (Para. [0010], Provided herein are methods and compositions for nucleic acid replication.  These methods involve the use of nucleoside 5'-triphosphates (NTPs), oligonucleotide primers and enzyme in temperature dependent nucleic acid template dependent polymerization reactions), comprising: (a) providing a blocked primer reaction mixture comprising: (i) a blocked primer (Para. [0010] wherein said blocked primer is referred to as a “terminated primers”.  Lebedev et al teaches that the terminated primer cannot be further  elongated and stays in a “terminated state” due to the presence of a 3’-substitution group at its terminus, at 
 and (ii) a template nucleic acid component from a single cell (Para. [0024], A target nucleic acid may be DNA, RNA, cDNA or a modified nucleic acid template: [0048], A test sample may be obtained from any biological source (i.e., a biological sample), such as cells in culture (any individual target template inherently coming from an individual single cell) or a tissue sample or synthetically produced including a chemically synthesized template); 
(b) unblocking the blocked amplification primer to produce an activated primer reaction mixture (Para. [0017], preferably a terminated primer contains a thermally labile 3-substitution group. Upon reaching a high temperature (e.g., the initial denaturation temperature of PCR), the terminated primer can become an extendable primer by thermally induced intra- and/or intermolecular fragmentation which removes the 3'-substitution group (FIGS. IB and 2). The "extendable primer" possesses an unsubstituted or open 3'-0H and is capable of elongation by nucleic acid polymerase); and (c) subjecting 
	Regarding Claim 2, Lebedev discloses the method according to Claim 1, wherein: the blocked primer comprises a thermally labile blocking moiety and the unblocking comprises heating the blocked primer reaction mixture (Para. [0017], preferably a terminated primer contains a thermally labile 3'-substitution group. Upon reaching a high temperature (e.g., the initial denaturation temperature of PCR), the terminated primer can become an extendable primer by thermally induced intra- and/or intermolecular fragmentation which removes the 3'-substitution group (FIGS. IB and 2). The "extendable primer" possesses an unsubstituted or open 3'-0H and is capable of elongation by nucleic acid polymerase); or the blocked primer comprises an enzymatically labile blocking moiety and the unblocking comprises enzymatically removing the blocking moiety; or the blocked primer comprises a light labile blocking moiety and the unblocking comprises exposing the blocked primer reaction mixture to light sufficient to remove the blocking moiety.
	Regarding Claim 3, Lebedev discloses the method according to Claim 1, wherein the blocked primer is a member of a pair of blocked amplifications primers (Para. [0017], preferably a terminated primer contains a thermally labile 3'-substitution group. Upon reaching a high temperature (e.g., the initial denaturation temperature of PCR), the terminated primer can become an extendable primer by thermally induced intra- and/or 
	Regarding Claims 4-5, Lebedev discloses the method according to Claim 3, wherein the template mediated primer extension reaction conditions comprise nucleic acid amplification conditions (Para. [0258], conditions employed 1 pM concentration of both the forward and reverse oligonucleotide primers, 10 HIV-1 or 10,000 Lambda DNA copies of template, 0.2 mM each of dNTP or 3'-substituted dNTP, and 2.0 mM MgCI2. Each mixture contained 50 ng of Human Genomic DNA. The thermal cycling parameters were as follows: 95° C. for 2 min; 40 cycles of [95° C. for 40 sec; 56° C. for 30 sec; 72° C. for 2 min]; 72° C. for 7 min. The reactions were analyzed by agarose gel electrophoresis).
	Regarding claims 6 and 7, Lebedev et al teach wherein the template nucleic acid components may comprises a population of nucleic acids which may comprises of RNA or DNA ([0024], [0028], [0048], [0234], [0258]). 
	Regarding claim 8, Lebedev et al teach wherein the template nucleic acid may be synthetically produced including chemically synthesized template [0048].  Thus, Lebedev et al meets the limitations of the claims recited.
Response to Arguments
8.	Applicant traverses the rejection on the following grounds:   Applicant states Lebedev uses modified NTPs to prevent nucleic acid replication and the primers disclosed by blocked.   Applicant states that Lebedev does not disclose at least the claimed element 
9.	All of the amendment and arguments have been thoroughly considered but not found persuasive for the reasons that follow: The examiner acknowledges Applicant’s arguments but respectively disagree. Applicant is reminded “during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005)”.  In this case, contrary to Applicant’s assertion, the teachings of Lebedev et al teach a reaction mixture for nucleic acid replication, wherein the reaction mixture inherently comprises a target template and a 3’-substituted NTP incorporated onto the 3’ end of an oligonucleotide primer (para. [0011] and citations noted above), hence 3’ substituted terminated primer (see abstract), which meets the limitations of the claims as broadly written.   Likewise, the claims comprise open language in the recitation of “comprising” which does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).   In other words, the claimed limitations allows for additional unwanted components or method steps. The use of modified NTP incorporated into the oligonucleotide to be used as a terminated primer is not excluded from use in the method as recited herein. Lebedev et al teach that the terminated primer cannot be extended in a replication reaction and thus inly become extended after removal of the modification (blocked end).  Applicant’s specification teaches the use of a primer comprising a modified blocked end and use in similar manner as taught by Lebedev. Thus, Applicant’s arguments are not found persuasive.

10.	Claim(s) 1-10 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 35 U.S.C. 102(a)(2) as being anticipated by Spier et al (US 20140329245, November 2014, effective filing date January 2013). 
	Regarding claims 1 and 22, Spier et al teach a method comprising: providing a blocked primer reaction mixture comprising a blocked primer; and a template nucleic acid components from a single cell, unblocking the blocked primers to provide an activated primer reaction mixture and subjection the primer reaction mixture to template dependent primer extension reaction conditions ([0013] – [0018], [[0038]-[0041], [0046] (see also claims)  wherein when the blocked primer comprises an enzymatically labile blocking moiety, unblocking the blocked primer comprises adding an enzyme to enzymatically remove the enzymatically labile blocking moiety and subjecting the activated primer reaction mixture to template dependent primer extension reaction conditions ([0025], [0027], [0028], [0030] and [0033]; see [0077], [0087]).
	Regarding claim 2, Spier et al teach wherein the blocked primer comprises an enzymatically labile blocking moiety and the unblocking comprises enzymatically removing the blocking moiety ([0013]-[0014], [0016], [0018], [0019], [0024]).
	Regarding claim 3, Spier et al teach wherein the blocked primer is a member of a pair of blocked primers ([0024], [0026] and [0063] which teaches multiple blocked primers).
	Regarding claims 4-5, Spier et al teach wherein the template mediated primer extension reaction conditions comprises nucleic acid amplification conditions and cycling through different temperature zones (thermal cycling) ([0021], [0028], [0046] and [0055).

	Regarding claims 8-10, Spier et al teach wherein the template nucleic acid component may comprise of lysate (which inherently is a preparation containing the products of lysis of cells) [0088].  Spier teach that the method may comprise of single cells in very small volumes in droplets or nanowells ([0046]).  Thus, Spier et al meet the limitations of the claims recited above
Response to Arguments
11.	Applicant traverses the rejection on the following grounds:  Applicant summarizes the examiner’s rejection and states that the teachings of Spier fails to teach the method as claimed because, as described above, the claimed method specifies adding an enzyme to the blocked primer reaction mixture after the blocked primer reaction mixture is produced remove the enzymatically labile blocking moiety.   Applicant further states that in further contrast to the claimed methods, Spier is directed to a closed tube PCR method.  Since the reaction is a closed tube reaction, Spier discloses a method in which the template nucleic acid is added to the PCR reaction which already includes both "at least one target-specific primer [that] cannot be extended by polymerase (3'-blocked primer)" and "an enzyme that unblocks the 3'-blocked primer after it anneals to the target DNA". In other words, blocked primer and the enzyme that removes the blocking moiety are already present in a mixture to which template nucleic acid is added for subsequent PCR. 


12.	All of the arguments have been thoroughly considered but are not found persuasive for the reasons that follows: The examiner acknowledges Applicant’s arguments but notes that the arguments are not commensurate in scope with the claims as currently written.
	Firstly, the claims comprise of open language in the recitation of “comprising” which does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).    In other words, the claimed limitations allows for additional unwanted components or method steps.  Thus, Applicant’s arguments concerning a closed tube PCR assay is deemed moot, Secondly, with regards to Applicant’s arguments concerning the order of the method steps and/or components in the claimed method as taught by Spier, MPEP 2144.04 states that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Thus, the arguments concerning when the enzyme was added is not found persuasive.  Finally, the examiner notes further that the presence of an enzyme in the assay is deemed optional based on the recitation of the “wherein clause” (see claim interpretation above).  Applicant’s arguments are not found persuasive to obviate the rejection in view of Spier.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spier et al as previously applied above in view of Patel (US 20180010176, effective filing date 02/13/2015) in view of Ding et al (US 20160160273, effective filing date December 2014).

	Spier et al do not expressly teach wherein the samples comprises of a second template mediate primer extension reaction that is separate and distinct.  Likewise, Spier et al do not expressly teach that the blocked primers are dried in the nanowells.    
	Patel teach a method similar to that of Spier comprising performing highly parallel reactions of multiple target RNA from multiple samples using blocked primers and unblocking to activate the primer reaction mixture in order to perform a primer extension reaction ([0016], [0063], [0064], [0067]).  Patel teach that the method comprise of separate multi-step processing of the each sample ([0042]).   Patel teach that the target may comprise of single cells in different compartments to perform the separate amplification reactions ([0095], or in separate tubes [0110].
	While Patel teach separate, simultaneous and parallel reactions for analyzing single cells, Patel does not expressly teach that the blocked primers, neither Spier nor Patel teach wherein the blocked primer are dried in the wells or tubes of the compartments taught by the references.
	However, such methodologies are routine and commonly known in the art.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have provided blocked primers dried in the nanowell of Spier or Patel with a reasonable expectation of success for the obvious benefit of providing convenience, ease of manipulation and storage as suggested by Ding.  Such manipulations are within the ordinary artisan capabilities and would not negatively modify or effect the result of performing an amplification reaction.  The combination of the cited prior art is prima facie obvious in the absence of secondary consideration.
Response to Arguments
16.	Applicant traverses the rejections on the same grounds noted above for the Spier citation.   The response to the arguments noted above for the Spier citation apply here.   

Conclusion
17.	Claims 1-15, 15-22 are rejected.  Claim 23 is objected because it depends from a rejected claim. The claim 23 has not been rejected under prior art. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637